HADLOCK, C. J.,
dissenting.
The majority holds that evidence seized following a traffic stop that was justified by probable cause nonetheless must be suppressed because the Washington law enforcement officer who effected the stop did not have authority to conduct that stop in Oregon. I respectfully dissent.
To recap the undisputed facts: Thompson, a Washington State Trooper, developed probable cause to stop defendant for traffic violations while the trooper and defendant were both in Washington, heading south on Interstate 5.1 Thompson signaled defendant to stop while they still were both in Washington, but—because they were on the Interstate Bridge—Thompson intended that defendant would not pull over until they were in Oregon. And, indeed, that is what happened.
The majority correctly observes, as the state acknowledges, that Thompson did not have authority to conduct a traffic stop in Oregon, at least under the circumstances present here. Relying on State v. Davis, 313 Or 246, 834 P2d 1008 (1992), the majority asserts that, because Thompson was a governmental actor (although not an Oregon state actor), evidence obtained during his stop of defendant must be suppressed if that stop did not comport with Article I, section 9. 278 Or App at 762-63. The majority concludes that—even though the stop was supported by probable cause—it violated Article I, section 9, because Thompson “acted without authority of law because, as an out-of-state officer, he had no authority to act in Oregon.” 278 Or App at 764.1 disagree for the reasons that follow.
Because Thompson lacked authority to conduct the traffic stop in Oregon, one could analyze the Article I, *767section 9, issue by treating Thompson as a private citizen. That is, one might reason that Thompson’s actions should be treated as they would be if performed by an individual who had no law-enforcement authority whatsoever. If Thompson’s actions were viewed in that light, his stop of defendant would not provide a basis for suppressing evidence under Article I, section 9. See State v. Sines, 359 Or 41, 50, 379 P3d 502 (2016) (“It is axiomatic * * * that Article I, section 9, applies only to government-conducted or directed searches and seizures, not those of private citizens.”).
Davis, however, counsels against such an approach. Davis involved a murder prosecution in which Mississippi law enforcement officers arrested the defendant in Mississippi. 313 Or at 247. The Mississippi officers arrested the defendant after entering the home in which he was located; they had neither a search warrant nor consent authorizing that entry. Id. Rather, those officers arrested the defendant “under a fugitive warrant, issued in Mississippi, that was based on underlying arrest warrants issued in Oregon.” Id. Portland police officers questioned the defendant in Mississippi following that arrest. Id. The trial court suppressed the statements the defendant made during that questioning, ruling that the statements were “the product of an unlawful arrest” because the Mississippi officers had lacked authority to enter the home where they arrested the defendant. Id. at 248-49. The Supreme Court ultimately rejected that analysis on the ground that the Mississippi officers, in arresting the defendant, “were executing a valid arrest warrant” that justified the entry into the home. Id. at 249.
In the course of reaching that conclusion, however, the Supreme Court first addressed “whether the protections of Article I, section 9, of the Oregon Constitution apply in an Oregon prosecution that seeks to rely on evidence obtained as a result of the actions of out-of-state law enforcement officers while in another state, when those actions would violate Article I, section 9, if committed by Oregon law enforcement officials in Oregon.” Id. at 251-52. The court reasoned that, in such a situation, “[t]he standard of governmental conduct and the scope of the individual rights protected by Article I, section 9, are precisely the same as those that would apply to a search by Oregon police in Oregon.” Id. at 253. Thus, *768the court concluded, if the Mississippi officers’ entry into the defendant’s home would have violated Article I, section 9, had it occurred in Oregon, evidence obtained as a result of that entry would have to be suppressed. Id. at 254.
Applying that reasoning to the facts of this case, I would ask whether Thompson’s actions would have violated “the standard of governmental conduct” or violated “the scope of [defendant’s] rights” had those actions been performed “by Oregon police in Oregon.” Id. at 253. The answer is that they would not. An Oregon police officer does not violate Article I, section 9, by performing a traffic stop that is justified by probable cause to believe that the driver has committed traffic violations. Accordingly, I would hold that suppression is not required.
In holding otherwise, the majority focuses exclusively on Thompson’s lack of authority to conduct a traffic stop in Oregon. It concludes, essentially, that stops are unreasonable for purposes of Article I, section 9, if they are conducted by police officers who are not “exercising their lawful authority to act in their official capacity as the police.” 278 Or App at 765.1 disagree with that approach for two reasons.
First, Thompson’s lack of authority does not meaningfully distinguish this case from others that involve actions that officers take without statutory authority, yet within the bounds of what is permissible under Article I, section 9. I begin by considering Oregon officers’ authority. The legislature has conferred authority on Oregon law enforcement officers to take certain actions only in specified, statutorily delineated circumstances, many of which are described in ORS chapters 133 and 810. See, e.g., ORS 133.235 (identifying circumstances under which a peace officer may arrest a person and identifying certain actions the officer may and must take in the course of making an arrest); ORS 810.410(2), (3) (generally specifying the circumstances under which a police officer may issue a traffic citation and the scope of the officer’s authority during a traffic stop). Any Oregon police officer may be said, in some sense, to act outside his or her lawful authority if the officer *769violates a statute that, for example, “circumscribe [s] the authority of the police” with respect to actions they may take during the course of traffic stops. State v. Rodgers/Kirkeby, 347 Or 610, 621, 227 P3d 695 (2010). When an officer breaches those statutorily defined limits, the officer is acting outside the scope of authority that the legislature has conferred. Yet, under ORS 136.432, the officer’s breach of those statutory limits on authority does not provide a basis for suppression unless the officer’s actions violate Article I, section 9, for a different reason. Id. at 620-21 (citing ORS 136.432).2
Similarly, the legislature has also specified certain circumstances in which Washington law enforcement officers have (and do not have) authority to effect arrests and to take other actions in Oregon. See, e.g., ORS 133.430 (authorizing officers from certain other jurisdictions to enter Oregon in “fresh pursuit” of a person believed to have committed a felony). I see no reason why suppression should follow simply because a Washington officer has exceeded his or her statutory authority in Oregon, when, under ORS 136.432, that is not the result when an Oregon officer does the same thing.
My second reason for rejecting the majority’s approach is that it departs from the principles underlying Davis. As explained above, it is only because of Davis that Thompson’s actions are subject to Article I, section 9, at all. That is, if not for Davis, and its general admonition that Article I, section 9, protects individuals against certain actions committed by any government actor—even those with no connection to Oregon—Thompson’s acts would be viewed as private action that could not form the basis for suppression under Article I, section 9. See Sines, 359 *770Or at 50 (“Article I, section 9, applies only to government-conducted or directed searches and seizures, not those of private citizens.”). As I understand the point of Davis, it is that Article I, section 9, requires courts to treat the actions of officers from jurisdictions other than Oregon precisely as courts would treat those actions had they been performed by Oregon officers. Davis identifies no other circumstance in which the actions of a non-Oregon officer can be said to violate Article I, section 9.
Here, it is undisputed that the law enforcement officer who stopped defendant for traffic infractions had probable cause to believe that defendant had committed those infractions. In my view, it follows that defendant’s right to be free from unreasonable searches and seizures under Article I, section 9, has not been violated. It makes no difference that a Washington officer conducted the stop because, under Davis, the question is whether the stop would have violated Article I, section 9, had an Oregon officer conducted it. See Davis, 313 Or at 253 (“The standard of governmental conduct and the scope of the individual rights protected by Article I, section 9, are precisely the same [when non-Oregon officers conduct a search] as those that would apply to a search by Oregon police in Oregon.”). And, even if the question is better framed as asking whether the stop would have violated Article I, section 9, had an Oregon officer acting outside his statutory authority conducted it, the answer still would be “no,” as long as the stop was supported by probable cause. ORS 136.432; Rodgers/Kirkeby, 347 Or at 620-21.
I respectfully dissent.

 In his brief on appeal, defendant acknowledges that he “does not argue that Thompson did not have probable cause to support the stop.”


 ORS 136.432 provides:
“A court may not exclude relevant and otherwise admissible evidence in a criminal action on the grounds that it was obtained in violation of any statutory provision unless exclusion of the evidence is required by:
“(1) The United States Constitution or the Oregon Constitution;
“(2) The rules of evidence governing privileges and the admission of hearsay; or
“(3) The rights of the press.”